DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/07/2022, with respect to the “plastically deformable spring element” have been fully considered and are persuasive.  The rejections of claims 1, 3, and 5-14 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Wulf et al (US 8714394 B1)
Regarding claim 15, Fuhr discloses a battery module (22 in Fig. 7) comprising a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module (P46). Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, P55) configured for regulating the temperature of the plurality of battery cells (“the thermally conductive plate 43 may be configured to have the thermal management fluid flow through the thermally conductive plate 43”, Fig. 7 and 8, P56), 
Fuhr discloses a housing element of the battery module that closes off the receptacle space with respect to surroundings of the battery module (“a housing or cover (not shown) to enclose and/or retain the plurality of cells 24”, P47).  
Fuhr discloses the temperature-regulating plate having flat section of bosses 46 (shown in annotated Fig. 8 below) that receives a housing element and a plurality of securing elements (holes of bosses 46, shown in annotated Fig. 8 below) formed by the temperature regulating plate that is used to connect the housing element to the temperature-regulating plate (P47). 

    PNG
    media_image1.png
    401
    689
    media_image1.png
    Greyscale

Annotated Fuhr Fig. 8

	However, Fuhr does not disclose the temperature regulating plate forming a groove that receives the housing element, and the plurality of securing elements are folded over a portion of the housing element to engage more than half of an outermost circumference of the housing element to retain the housing element in the groove of the temperature-regulating plate in a positively locking and/or force-locking manner.
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Fuhr and Wulf are analogous art due to their disclosed contents being directed to mechanisms for connecting structural pieces together (P47 of Fuhr, C1 / L15-21, 28-33 of Wulf).
Wulf teaches a storage container that requires less force for closing but still achieves acoustic feedback for the user (to know the container is securely closed, C1 / L15-21, 28-33). Wulf teaches a container element (10 in Figs. 1-5, drawn to the claimed housing element) and a lid element (30 in Figs. 4-5, drawn to the claimed temperature-regulating plate) that are connected (See Fig. 2, C2 / L34-37)
Wulf teaches the lid element forming a groove (shown in annotated Wulf Fig. 5 below) that receives the container element, and a plurality of securing elements (locking clips 31 in Figs. 4-5) are folded over a portion of the housing element to engage more than half of an outermost circumference of the housing element to retain the container element in the groove of the temperature-regulating plate in a positively locking and/or force-locking manner (C3 / L31-44).

    PNG
    media_image2.png
    451
    660
    media_image2.png
    Greyscale

Annotated Wulf Fig. 5

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Wulf and modified the housing element and temperature regulating plate of Fuhr to provide the temperature regulating plate forming a groove that receives the housing element, and the plurality of securing elements are folded over a portion of the housing element to engage more than half of an outermost circumference of the housing element to retain the housing element in the groove of the temperature-regulating plate in a positively locking and/or force-locking manner, given that Wulf teaches this locking mechanism requires less force for closing but still achieves acoustic feedback for the user. Further, this is a commonly known locking mechanism known to attach two structures together.

Regarding claim 16, Fuhr discloses wherein the outermost circumference of the housing element is approximately rectangular (while the housing of Fuhr is not shown, it is disclosed to be connected to the top of the temperature regulating plate and because the temperature regulating plate has an approximately rectangular outermost circumference (Fig. 8), one of ordinary skill in the art would understand the housing would also necessarily have an approximately rectangular outermost circumference). 
Further, it would have been obvious to modify modified Fuhr to meet the limitation wherein the plurality of securing elements engage each of four sides of the approximately rectangular outermost circumference of the housing element, given that the storage container of Wulf taught a structure which was locked on all sides, and having the plurality of securing elements engaging all four sides of the approximately rectangular outermost circumference of the housing element would provide no more than the predictable result of ensuring the connection of the temperature-regulating plate to the housing element on all four sides. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Allowable Subject Matter
Claims 1, 3, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1, 3, and 5-14.
Independent claim 1 recites “A battery module comprising a plurality of battery cells (2) received in a receptacle space (11) of the battery module (1), the battery module (1) comprising a temperature-regulating plate (5) configured for regulating the temperature of the plurality of battery cells (2), said temperature-regulating plate furthermore forming a groove (7) that receives a projection (16) of a housing element (10) of the battery module (t) in such a way that the receptacle space (11) is closed off with respect to surroundings (12) of the battery module (1), wherein the projection (16) extends around a circumference of the housing element (10), wherein the housing element (10) is connected to the temperature-regulating plate (5) in a positively locking and/or force-locking manner by a securing element (8) formed by the temperature- regulating plate (5), wherein the groove (7) extends around a periphery of the temperature- regulating plate (5), and wherein the securing element (8) is a plastically deformable spring element (17) that is folded over the projection (16) to retain the projection (16) of the housing element (10) within the groove (7) to thereby retain the temperature-regulating plate (5) against the housing element (10)”.
Previously cited Fuhr (US 20140234687 A1) teaches a battery module with a housing that closed off a receptacle space with respect to surroundings of a battery module. 
Previously cited Wulf (US 8714394 B1) teaches a connection structure between a lid element and a container element that required less force for closing and still achieved acoustic feedback for the user. Wulf teaches the lid element forming a groove (shown in annotated Wulf Fig. 3 below) that receives a projection of the container element, wherein the projection extends around a circumference of the container element, wherein the container element is connected to the lid element in a positively locking and/or force-locking manner by the securing element formed by the lid element, wherein the groove extends around a periphery of the lid element, and wherein the securing element is folded over the projection to retain the projection of the container element within the groove to thereby retain the lid element against the container element.

    PNG
    media_image3.png
    419
    589
    media_image3.png
    Greyscale

Annotated Wulf Fig. 3

Previously cited Ruter (US 20140322582 A1) teaches ridges provided in cell-insertion openings in a housing to retain battery cells. Ruter further teaches the ridges can be elastically or plastically deformed to provide firm retention of the battery cells in the housing.
As Applicant correctly and convincingly argues in the Remarks filed 06/07/2022, Ruter is not combinable with Fuhr or Wulf because Ruter teaches an interference fit of battery cells within a housing and does not teach a folded-over plastically deformable element as stated in claim 1. Further, if one was to modify the elastically deformable spring element given by the combination of Fuhr in view of Wulf using teaching of Ruter to make it a plastically deformable spring element, it would change the entire function of the deformable element
Furthermore, no other art has been found that would cure the deficiencies of the art by motivating one of ordinary skill in the art to modify the elastically deformable spring element of modified Fuhr into a plastically deformable spring element.
Therefore, the references fail to teach or suggest the particulars of independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims 3 and 5-14 depend on claim 1, they are allowable for the same reason.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 recites “wherein the plurality of securing elements (8) are plastically deformable spring elements (7) that are plasticly deformed to follow a contour of the housing element (10)”.
Previously cited Ruter (US 20140322582 A1) teaches ridges provided in cell-insertion openings in a housing to retain battery cells. Ruter further teaches the ridges can be elastically or plastically deformed to provide firm retention of the battery cells in the housing.
As Applicant correctly and convincingly argues in the Remarks filed 06/07/2022, Ruter is not combinable with Fuhr or Wulf because Ruter teaches an interference fit of battery cells within a housing and does not teach a folded-over plastically deformable element as stated in claim 1. Further, if one was to modify the elastically deformable spring element given by the combination of Fuhr in view of Wulf using teaching of Ruter to make it a plastically deformable spring element, it would change the entire function of the deformable element
Furthermore, no other art has been found that would cure the deficiencies of the art by motivating one of ordinary skill in the art to modify the elastically deformable spring element of modified Fuhr into a plastically deformable spring element.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                 

/Maria Laios/Primary Examiner, Art Unit 1727